Citation Nr: 0116044	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for dry skin.

5.  Entitlement to service connection for cysts.

6.  Entitlement to service connection for a chronic urinary 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1975 to October 
1979.  He also served as a member of the Air Force reserves 
from 1986 to 1997, with specified active duty dates of August 
19, 1990; September 17, 19, and 21, 1990; October 3, 10, and 
12, 1990; and November 16, 1990, during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In January 1998 the RO denied service connection for impacted 
teeth.  In March 1998, the veteran agreed with the denial but 
stated that he would like to be evaluated for chronic dental 
problems.  The matter is referred to the RO for any 
clarification or development deemed appropriate.  

On the veteran's substantive appeal, dated in October 1998, 
he checked the box indicating that he desired to appear 
personally before a member of the Board.  Such hearing was 
held in March 2001.  

During the hearing, the veteran withdrew the issue of 
entitlement to service connection for a left eye disorder.  
As such, the matter is no longer on appeal.  38 C.F.R. 
§ 20.204 (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As noted above, the veteran served as an Air Force reservist 
member from 1986 to 1997.  While the veteran's service 
history report shows that he had active and inactive duty, 
the claims folder does not contain verification of the 
specific dates of each period of active duty training, 
inactive duty for training and active duty, for that period.  

At his hearing held in March 2001, the veteran testified that 
he received Social Security Administration disability 
benefits.  (Transcript (Tr.) at page (pg.) 24.)  Those 
reports are not of record; thus, an attempt to obtain those 
records must be accomplished.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

During the hearing, the veteran also testified that he 
received treatment from Doctor Mars.  (Tr. at pg. 17.)  
Medical reports of such treatment are not of record.  Review 
of the record also shows that the veteran has received 
treatment from Doctors Kenneth Pugar, Dean Agra, Robert 
Taylor, William E. Carroll, Julian Gordon, and Daniel Miller.  
Any additional medical reports from those physicians would be 
useful in adjudicating the issues on appeal.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to verify, 
through official channels such as the 
Department of the Air Force, the 
veteran's periods of Reserve active duty 
training, inactive duty for training and 
active duty, from 1986 to 1997.  The RO 
should also make another attempt to 
secure any additional service records, 
particularly reports of medical treatment 
received while on active duty and active 
duty for training, that may exist.  In 
its effort, the RO should utilize all 
pertinent information contained in the 
veteran's record.

3.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determination(s) 
relative to the veteran, as well as a 
copy of all clinical evidence which was 
considered in rendering the 
determination(s).

4.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all private and VA health 
care providers from whom he has received 
treatment for any disability at issue.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
those records identified by the veteran, 
including records of treatment from the VA 
Medical Center at Dayton, Ohio, Mt. Sinai 
Hospital, and Drs. Mars, Agra, Pugar, 
Gordon, Taylor, Carroll, and Miller, which 
are not currently of record.

5.  The RO should schedule the veteran 
for all VA examinations deemed 
appropriate to ascertain whether any 
disease or disability at issue found is 
at least as likely as not related to any 
period of military service, including 
Reserve service.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of the remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




